Carlisle, J.
1. Where in a petition for certiorari, based solely on the general grounds, from an inferior court to a superior court it appears that the evidence supports the verdict, the superior court does not err in overruling the certiorari. Jackson v. State, 79 Ga. App. 149 (53 S. E. 2d 120).
2. Under an application of the foregoing rule of law to the facts of the present case, the Superior Court of Fulton County did not err in overruling the petition for certiorari, based solely on the general grounds, to the Criminal Court of Fulton County, as it appears from the petition that the petitioner was tried and convicted of attempting to manufacture distilled spirits and alcohol without a license, and the evidence authorized his conviction of that offense. He was apprehended along with others at a whisky, still, where he was seen carrying a load of empty vessels and gasoline for starting a fire, and he and another of those present connected a pressure tank to the burner and started a fire to heat the mash, and were connecting certain pipes necessary to the operation of the still when he was arrested. No license to manufacture distilled spirits and alcohol was to be found at the site of the still, and there was evidence from an employee of the Revenue Department of the State of Georgia that no license had been issued to the petitioner. The petitioner himself made no claim that he possessed a license, but in his statement *602denied all connection with the operation. Brown v. State, 34 Ga. App. 452 (129 S. E. 664); Martin v. State, 68 Ga. App. 169 (22 S. E. 2d 193); Sapp v. State, 68 Ga. App. 737 (23 S. E. 2d 871).
Decided September 20, 1955.
Frank Grizzard, Frank A. Bowers, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, Solicitor, C. 0. Murphy, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.